Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 1 of 9




     Ex. 105
Rathod Declaration
   (Corrected)
    (Redacted)
        Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 2 of 9




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


HELEN KRUKAS and ANDREA KUSHIM,
on behalf of themselves and all others similarly
situated,
                                                             Civil Action No.: 1:18-cv-01124-BAH
                    Plaintiffs,
                                                                 Chief Judge Beryl A. Howell
       v.

AARP, INC.; AARP SERVICES INC.; and
AARP INSURANCE PLAN,

                    Defendants.



        CORRECTED DECLARATION OF JASON S. RATHOD IN SUPPORT OF
                            PLAINTIFFS’
         MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                        SUMMARY JUDGMENT

       I, JASON S. RATHOD, hereby declare under the penalties of perjury as follows:

       I am an attorney licensed to practice in the United States District Court for the District of

Columbia. I am a Partner with the law firm of Migliaccio & Rathod LLP, one of the firms

representing Plaintiff and the putative class in this action. I submit this declaration in support of

Plaintiff’s Motion for Class Certification filed herewith.

   1. Annexed hereto as Exhibit A is a true and correct copy of AARP’s filed Form 990:

Return of Organization Exempt From Income Tax from 2018.

   2. Annexed hereto as Exhibit B is a true and correct copy of the Expert Report of Gregory

Pinsonneault.

   3. Annexed hereto as Exhibit C is a true and correct copy of the transcript from the April

23, 2019 deposition of
       Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 3 of 9




   4. Annexed hereto as Exhibit D is a true and correct copy of AARP’s 2017 and 2018

Consolidated Financial Statements with Report of Independent CPAs.

   5. Annexed hereto as Exhibit E is a true and correct copy of the March 2011 Report,

Behind the Veil: The AARP America Doesn’t Know.

   6. Annexed hereto as Exhibit F is a true and correct copy of



                                                                        .

   7. Annexed hereto as Exhibit G is a true and correct copy of



                                                                   .

   8. Annexed hereto as Exhibit H is a true and correct copy of




   9. Annexed hereto as Exhibit O is a true and correct copy of the 2021 Fortune 500 ranking

of companies’ revenues and profits.

   10. Annexed hereto as Exhibit Q is a true and correct copy of



                                                                                         s

                                                                             .

   11. Annexed hereto as Exhibit R is a true and correct copy of

                                                                                             s




                                              2
    Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 4 of 9




12. Annexed hereto as Exhibit S is a true and correct copy of



                                                                    s



13. Annexed hereto as Exhibit T is a true and correct copy of

                                                                        s



14. Annexed hereto as Exhibit U is a true and correct copy of




15. Annexed hereto as Exhibit V is a true and correct copy of

                                                                            s

                                       .

16. Annexed hereto as Exhibit W is a true and correct copy of




17. Annexed hereto as Exhibit X is a true and correct copy of

                                                                        s



                                                                .

18. Annexed hereto as Exhibit Y is a true and correct copy of




                                            3
        Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 5 of 9




    19. Annexed hereto as Exhibit Z is a true and correct copy of the Expert Report of Holly L.

Blanchard, FLMI, AIE, CCP, ACP, INS, MCM from August 25, 2021.

    20. Annexed hereto as Exhibit AA is a true and correct copy of



                                                                                             s



    21. Annexed hereto as Exhibit BB is a true and correct copy of




    22. Annexed hereto as Exhibit CC is a true and correct copy of the December 21, 2011 U.S.

House of Representatives Committee on Ways and Means’ Report to the IRS which was

produced in discovery as AARP_KRUKAS_0043813 to 0043816.

    23. Annexed hereto as Exhibit DD is a true and correct copy of



    24. Annexed hereto as Exhibit EE is a true and correct copy of




    25. Annexed hereto as Exhibit FF is a true and correct copy of

                                                                                                 s

l                                                                                        s




                                               4
    Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 6 of 9




26. Annexed hereto as Exhibit GG is a true and correct copy of




27. Annexed hereto as Exhibit HH is a true and correct copy of




28. Annexed hereto as Exhibit II is a true and correct copy of




29. Annexed hereto as Exhibit JJ is a true and correct copy of

                                                                       ,



30. Annexed hereto as Exhibit KK is a true and correct copy of




31. Annexed hereto as Exhibit LL is a true and correct copy of




                                            5
    Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 7 of 9




32. Annexed hereto as Exhibit MM is a true and correct copy of




33. Annexed hereto as Exhibit NN is a true and correct copy of




34. Annexed hereto as Exhibit OO is a true and correct copy of

                                                                           ,

                                                                       ,



35. Annexed hereto as Exhibit PP is a true and correct copy of



                                                                       ,

                                                                 .

36. Annexed hereto as Exhibit QQ is a true and correct copy of




37. Annexed hereto as Exhibit RR is a true and correct copy of




                                           6
        Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 8 of 9




    38. Annexed hereto as Exhibit SS is a true and correct copy of




    39. Annexed hereto as Exhibit TT is a true and correct copy of




    40. Annexed hereto as Exhibit UU is a true and correct copy of




    41. Annexed hereto as Exhibit VV is a true and correct copy of

f



    42. Annexed hereto as Exhibit WW is a true and correct copy of




                                       .

    43. Annexed hereto as Exhibit XX is a true and correct copy of

                                                                           s



    44. Annexed hereto as Exhibit YY is a true and correct copy of




                                               7
       Case 1:18-cv-01124-BAH Document 110-3 Filed 09/17/21 Page 9 of 9




   45. Annexed hereto as Exhibit AAA is a true and correct copy of an advertisement for the

AARP Medicare Supplement Insurance Plan by UnitedHealthcare, produced in discovery as

AARP_KRUKAS_0000220.

   46. Annexed hereto as Exhibit BBB is a true and correct copy of




   47. Annexed hereto as Exhibit CCC is a true and correct copy of an AARP Amicus Brief in

PHH Corp., et al. v. Consumer Financial Protection Bureau, Case No. 15-1177 (D.C. Cir.) (Dkt.

# 1668978).

   Declared under the penalty of perjury this 27th day of August 2021 in Washington, D.C.



                                           /s/ Jason S. Rathod

                                           Jason S. Rathod, Esq.




                                              8
